FAGG, Circuit Judge,
dissenting.
The court has concluded the district court’s order is not appealable either as an order granting or denying an injunction under 28 U.S.C. § 1292(a)(1) or as a final collateral order under 28 U.S.C. § 1291. I disagree and thus respectfully dissent.
I have no argument with the court’s statement of the general principles of Ene-low-Ettelson, and the court correctly notes the single issue is “whether AB’s antitrust complaint would have been considered legal or equitable in nature before the merger of law and equity.” Ante at 473. For purposes of determining whether the underlying lawsuit the hops merchants seek to stay pending arbitration is a legal action, the court focuses on our opinion in Mellon Bank, N.A. v. Pritchard-Keang Nam Corp., 651 F.2d 1244 (8th Cir.1981) (Mellon Bank). There is no question we are bound by that opinion to the extent it applies; however, I believe the court has misapplied Mellon Bank.
In Mellon Bank the court was faced with complaints made up of multiple, separate causes of action, each one distinctly legal or equitable in nature. See id. at 1246, 1248. The court determined one of those separate causes of action was wholly equitable and not frivolous, thus taking the complaints outside section 1292(a)(1) appellate jurisdiction. Id. at 1249-50. Thus, when a complaint contains separate causes of action each seeking a distinctly legal or equitable remedy, the analysis in Mellon Bank directs our characterization of the suit for purposes of Enelow-Ettelson.
Mellon Bank did not, however, address the situation before the court in this case in which the Enelow-Ettelson analysis hinges on our characterization of a cause of action that alone prays for a mix of legal and equitable relief. AB’s complaint is composed of a single cause of action that seeks primarily legal relief in the form of damages and also seeks future injunctive relief from continuing misconduct. See ante at 474.
When an internally-mixed cause of action is involved, Mellon Bank does not control our Enelow-Ettelson analysis; instead we must “discern the predominant nature” of the mixed cause of action. Mellon Bank, 651 F.2d at 1248. In light of the historical treatment of antitrust suits as actions of law, see Fleitmann v. Welsbach St. Lighting Co., 240 U.S. 27, 29, 36 S.Ct. 233, 234, 60 L.Ed. 505 (1916), the predominantly legal nature of AB’s mixed cause of action, and the fact that AB asserts an entitlement to equitable relief only incidental to its claim for antitrust damages, I believe Mellon Bank leaves us free to apply the Ene-low-Ettelson rule and take jurisdiction over these appeals under section 1292(a)(1).
It is of no consequence that the hops merchants “do not argue that § 1291 applies to these appeals.” Ante at 472. If there is a proper jurisdictional base we should not reject these appeals. I believe we also have jurisdiction of these appeals as appeals from a final collateral order. See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468, 98 S.Ct. 2454, 2457, 57 L.Ed.2d 351 (1978); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225, 93 L.Ed. 1528 (1949).
Cohen establishes a three-part test defining the small class of interlocutory orders that ought to be appealable. To be appeal-able the order must (1) conclusively deter*475mine (2) an important issue separate from the merits and (3) be effectively unreviewable on appeal. See Coopers & Lybrand, 437 U.S. at 468, 98 S.Ct. at 2457. The first two conditions of Cohen’s three-part test are clearly met in this case. The order of the district court conclusively determines the collateral issue of arbitrability and resolves an important issue independent of the merits of the antitrust suit. The court, however, finds the order cannot be a collateral final order because it is “not effectively unreviewable on appeal.” Ante at 472. In my view the order does meet the third condition because the application or not of a United States treaty is in dispute, and that issue, if not reviewed before trial, is not effectively reviewable in a later appeal.
The hops merchants’ motions to compel arbitration were based in part on chapter 2 of the Federal Arbitration Act. See 9 U.S.C. §§ 201-08. Section 201 of that Act incorporates a treaty entered into by the United States directing district courts to recognize and enforce arbitration agreements between international merchants if the agreements meet certain criteria. See id. § 201; Convention on the Recognition and Enforcement of Foreign Arbitral Awards (Convention), adopted June 10, 1958, 21 U.S.T. 2517, T.I.A.S. No. 6997, 330 U.N.T.S. 3 (entered into force for the United States on Dec. 29, 1970).
The central issue in this case is whether the pre-December 1982 hops contracts are arbitrable. AB claims they are not because those contracts do not contain an arbitration clause. The hops merchants contend they are because the arbitration clause included in later contracts embraces disputes “arising out of or relating to,” ante at 472, the earlier contracts. Arguably, the parties in this case are within the scope of the Convention’s clearly stated directive to arbitrate. By refusing to entertain these appeals for lack of jurisdiction under Ene-low-Ettelson the legal and practical value of arbitration under the treaty is lost entirely, and the hops merchants are forced to undergo a lengthy court proceeding before they can obtain appellate review of their initial claim that all the hops contracts are arbitrable.
The Supreme Court recently has affirmed a strong federal policy favoring arbitration as a means of dispute resolution. See, e.g., Shearson/American Express, Inc. v. McMahon, — U.S.-, 107 S.Ct. 2332, 2337, 96 L.Ed.2d 185 (1987); Perry v. Thomas, — U.S. -, 107 S.Ct. 2520, 2525, 96 L.Ed.2d 426 (1987). It is also apparent that in the case of international contracts involving arbitration, the rules and results in the domestic arbitration setting are not necessarily conclusive. See, e.g., Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 629, 105 S.Ct. 3346, 3355, 87 L.Ed.2d 444 (1985); Scherk v. Alberto-Culver Co., 417 U.S. 506, 515-20, 94 S.Ct. 2449, 2455-57, 41 L.Ed.2d 270 (1974). For that reason, cases in which similar orders in the domestic arbitration context have been held not ap-pealable under Cohen are neither binding nor persuasive authority. Indeed if we are to give the Convention its proper effect under the supremacy clause of the Constitution we cannot ignore its clear intent, which the court does by refusing to determine at the outset to what extent an obligation to arbitrate exists. I would follow a course that takes note of the international setting of this contract dispute and the existence of the Convention’s goal to enforce international arbitration agreements. Therefore, I believe we should take jurisdiction over these appeals as appeals from a final collateral order under section 1291.
In denying section 1292(a)(1) jurisdiction the court has passed over the treaty implications of an agreement between international merchants to arbitrate their disputes. One court of appeals has kept sight of these ramifications and has recognized that an order requiring arbitration at an agreed location (in this case Munich, West Germany, ante at 471) “would be, in effect, a mandatory injunction,” and has taken section 1292(a)(1) injunction jurisdiction. See Sedco, Inc. v. Petroleos Mexicanos Mexican Nat’l Oil Co., 767 F.2d 1140, 1149 & 1149 n. 24 (5th Cir.1985) (Cohen analysis not undertaken in context of admiralty case).
*476In my view we should take jurisdiction over these appeals under either section 1292(a)(1) or section 1291 and proceed without delay to the merits of that portion of the district court’s order denying the hops merchants’ motions to compel arbitration of AB’s antitrust claims relating to the parties’ pre-December 1982 hops contracts.